UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JANE LUIS SOLIS,
                 Plaintiff,                             21-CV-619 (BCM)
         -against-                                      ORDER
 HOGSHEAD TAVERN AND TARA
 WHOLLEY,
                 Defendants.
                                                                                               7/6/21
BARBARA MOSES, United States Magistrate Judge.

       The parties' stipulation (Dkt. No. 24), submitted pursuant to Fed. R. Civ. P. 41(a)(1)(ii),

would dismiss plaintiff's Fair Labor Standards Act (FLSA) claims with prejudice. However, under

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015), and its progeny,

"parties cannot settle their FLSA claims through a private stipulated dismissal with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)" without the approval of either the

Department of Labor or the District Court, which in turn requires the parties to show, and the Court

to conclude, that the parties' agreement is "fair and reasonable" to the plaintiff. Id. at 201, 204.

       Consequently, no later than July 13, 2021, the parties shall either (a) file a stipulation of

dismissal specifying that the FLSA claims are to be dismissed without prejudice, or (b) file a joint

letter explaining why the dismissal of those claims with prejudice is fair and reasonable to the

plaintiff. If there is any agreement between the parties other than the stipulation itself, that

agreement shall be attached (or, if oral, described).

       Dated: New York, New York
              July 6, 2021                     SO ORDERED.


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
